Case 1:19-cv-04087-MKB-RLM Document 32 Filed 09/13/19 Page 1 of 2 PageID #: 237



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 COMMUNITY HOUSING IMPROVEMENT
 PROGRAM, RENT STABILIZATION
 ASSOCIATION OF N.Y.C., INC.,
 CONSTANCE NUGENT-MILLER, MYCAK                            No. 19 Civ. 4087 (MKB) (RLM)
 ASSOCIATES LLC, VERMYCK LLC, M&G
 MYCAK LLC, CINDY REALTY LLC,                               NOTICE OF APPEARANCE
 DANIELLE REALTY LLC, FOREST
 REALTY, LLC,
                              Plaintiffs,
                         v.

 CITY OF NEW YORK, RENT GUIDELINES
 BOARD, DAVID REISS, CECILIA JOZA,
 ALEX SCHWARZ, GERMAN TEJEDA, MAY
 YU, PATTI STONE, J. SCOTT WALSH,
 LEAH GOODRIDGE, AND SHEILA
 GARCIA, IN THEIR OFFICIAL CAPACITIES
 AS CHAIR AND MEMBERS,
 RESPECTIVELY, OF THE RENT
 GUIDELINES BOARD, AND RUTHANNE
 VISNAUSKAS, IN HER OFFICIAL
 CAPACITY AS COMMISSIONER OF NEW
 YORK STATE HOMES AND COMMUNITY
 RENEWAL, DIVISION OF HOUSING AND
 COMMUNITY RENEWAL,

                              Defendants.

        PLEASE TAKE NOTICE that Assistant Attorney General Michael A. Berg, of the

 Office of Attorney General Letitia James of the State of New York, hereby appears in this action

 on behalf of defendant Ruthanne Visnauskas. This appearance is without prejudice to

 defendant’s right to assert any and all applicable defenses.

        I certify that I am admitted to practice law in the United States District Court for the

 Eastern District of New York.
Case 1:19-cv-04087-MKB-RLM Document 32 Filed 09/13/19 Page 2 of 2 PageID #: 238



 Dated: New York, New York
        September 13, 2019

                                    LETITIA JAMES
                                    Attorney General
                                    State of New York
                                    Attorney for State Defendant


                                    _________/s/______________________

                                    Michael A. Berg
                                    Assistant Attorney General
                                    28 Liberty Street
                                    New York, New York 10005
                                    (212) 416-8651
                                    michael.berg@ag.ny.gov




                                       2
